 1

 2

 3

 4

 5

 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
     ANA KLINE,                                         Case No. 2:19-cv-02387-WBS-KJN
11
                                                        Hon. William B. Shubb
12                  Plaintiff,
                                                        ORDER RE JOINT STIPULATION TO
13          v.                                          CONTINUE HEARING ON MENTOR’S
                                                        MOTION TO DISMISS
14   MENTOR WORLDWIDE, LLC; NUSIL, LLC;
     NUSIL TECHNOLOGY LLC; and DOES 1–
15   100, inclusive,

16
                    Defendants
17

18
19

20

21          The Court, having reviewed the Stipulation of the Parties and finding good cause, hereby

22   continues the hearing on Defendant Mentor Worldwide LL’s Motion to dismiss from March 23, 2020 to

23   April 20, 2020 at 1:30 p.m. in Courtroom 5. The Scheduling Conference is continued to June 8, 2020

24   at 1:30 p.m. A joint status report shall be filed no later than May 26, 2020.

25   IT IS SO ORDERED.

26   Dated: March 12, 2020

27

28
